Capital Guardian Funds Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, Wisconsin 53202 December 30, 2013 VIA EDGAR TRANSMISSION Ms. Amy W. Miller, Esq. U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 RE: ACCELERATION OF EFFECTIVENESS REQUEST CAPITAL GUARDIAN FUNDS TRUST (THE “TRUST”) Securities Act Registration No: 333-191807 Investment Company Act Registration No: 811-22899 Dear Ms. Miller Pursuant to Rule 485(a) of the Securities Act of 1933, as amended (the “1933 Act”), the Investment Company Act of 1940, as amended, and the regulations thereunder, transmitted herewith on behalf of the Trust and its series, Capital Guardian Core Balanced Fund (the “Fund”), is Pre-Effective Amendment No. 2 and Amendment No. 2 to the Trust’s Registration Statement on Form N-1A (the “Amendment”) for the purpose of responding to Staff comments with respect to registration of the Fund . In addition, on behalf of the Trust and the Fund, we hereby request acceleration of this registration statement Amendment filed herewith on December 30,2013, whereby the registration statement on Form N-1A would be declared effective no later than 5:30, E.S.T, on December 31, 2013. Pursuant to the U.S. Securities and Exchange Commission’s authority under Rule461(a) under the 1933 Act, we have attached a separate letter from Quasar Distributors, LLC, the Fund’s principal underwriter, requesting that effectiveness of the Amendment to the registration statement be accelerated to Tuesday, December 31, 2013, or as soon as practicable thereafter. If you have any additional questions or require further information, please contact Alia Vasquez at (414) 765-6620. Very truly yours, /s/Brian Kirkpatrick Brian Kirkpatrick, President Capital Guardian Funds Trust cc:Thomas R. Westle, Esq., Blank Rome LLP Enclosure QUASAR DISTRIBUTORS, LLC December 30, 2013 VIA EDGAR TRANSMISSION Ms. Ms. Amy W. Miller U.S. Securities and Exchange Commission Division of Investment Management 100 “F” Street, N.E. Washington, D.C.20549 Re:Capital Guardian Funds Trust (the “Trust”) File Nos: 333-191807 and 811-22899 Dear Ms. Miller: REQUEST FOR ACCELERATION.As the principal underwriter of the Capital Guardian Core Balanced Fund (the “Fund”), a series of the Trust, and pursuant to the U.S. Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, as amended, we request that effectiveness of the Registration Statement that is filed herewith on Form N-1A on behalf of the Fund on December 30, 2013, be accelerated to December 31, 2013, or as soon as practicable thereafter. Very truly yours, Quasar Distributors, LLC /s/ James R. Schoenike James R. Schoenike President 615 East Michigan Street Milwaukee, WI53202
